


110 HR 3110 IH: Food Marketing in Schools Assessment

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3110
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide for the Secretary of Education to study and
		  report on the marketing of foods and beverages in middle and high
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Food Marketing in Schools Assessment
			 Act.
		2.Study and report on
			 food marketing
			(a)Study
			 requiredThe Secretary of
			 Education shall conduct a study on the extent and types of marketing of foods
			 and beverages in middle and high schools. In carrying out the study, the
			 Secretary shall collaborate with, and include information from, the Division of
			 Adolescent and School Health of the Centers for Disease Control and
			 Prevention.
			(b)Assessment of
			 nutritionThe study required by subsection (a) shall assess the
			 nutritional quality of the types of food and beverages marketed in
			 schools.
			(c)Assessment of
			 mediaThe study required by subsection (a) shall assess all media
			 through which foods and beverages are marketed to children in middle and high
			 schools, including—
				(1)brand and product
			 logos, names, or information on educational materials, book covers, school
			 supplies, posters, vending machine exteriors, scoreboards, displays, signs,
			 equipment, buses, buildings, and other school property;
				(2)educational
			 incentive programs;
				(3)label redemption
			 programs;
				(4)in-school
			 television, radio, and print publications;
				(5)free samples and
			 coupons;
				(6)branded
			 fundraising activities;
				(7)taste-testing and
			 other market research activities; and
				(8)incidental exposure
			 to food and beverage marketing through computer use, including computer banner
			 and wallpaper ads, or podcasts in schools.
				(d)Examination of
			 regulatory mechanismsThe study required by subsection (a) shall
			 also examine mechanisms regulating marketing in middle and high schools,
			 including—
				(1)Federal, State,
			 and local policies;
				(2)contracts;
			 and
				(3)sales
			 incentives.
				(e)ReportNot later than July 1, 2009, the Secretary
			 shall submit to Congress a report on the results of the study required by
			 subsection (a).
			
